DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “a vacuum reformer operable to apply a vacuum to the overwrap”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The pointed out to “a vacuum reformer operable to apply a vacuum to the overwrap” is not properly supported by the filed disclosure.  Nowhere in the filed specification pointing out to any vacuum to be applied to the overwrap, rather to the “a vacuum reformer 107 which acts to reform such as by applying vacuum to separate the overwrap 98 from the base cup 42”.  The filed specification nor the drawings supporting such claimed vacuum reformer specifically “operable to apply a vacuum to the overwrap”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5; "a vacuum reformer operable to apply a vacuum to the overwrap" is vague and indefinite as it is not clear what applicants are referring to by claiming a vacuum to be operable “to apply a vacuum to the overwrap” section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admitted Prior Art) in view of Konzal (U.S. Patent No. 7,686,753).
Regarding claim 5: AAPA discloses an apparatus for producing an overwrap container comprising: a first mechanized arrangement configured to provide a base container having a side wall and a bottom connected thereto, the side wall being formed with a first side seam extending longitudinally thereof; and a second mechanized arrangement connected with the first mechanized arrangement and configured to provide a set of connecting elements on the side wall of the base container except for an adhesive-free area at a location along the side wall of the base container reserved for clamping, and configured to position an overwrap having a second side seam around the side wall of the base container such that the second side seam is in an area 1800 removed from the adhesive-free area, and such that the side wall of the base container is joined in spaced apart relationship to the overwrap except in the adhesive-free area along the side wall of the base container, the second mechanized arrangement including a clamping apparatus configured to clamp the overwrap to the base container along the second side seam to form a first compressed area, and to clamp the overwrap to the base container in the area 1800 removed from the second side seam and coextensive with the adhesive-free area to form a second compressed area, see for example Background of the invention; paragraphs 0003-0008).
AAPA does not disclose the claimed reforming arrangement at the -2-Application No. 17/064,086 second mechanized arrangement including a vacuum reformer to reform the second compressed area to define an overwrap container having a substantially uniform spacing and air gap between the overwrap and the base container except in the first compressed area.  However, Konzal disclose similar apparatus with the use of vacuum reforming arrangement, see for example (Fig. 1; via reforming station 32; “a vacuum applied through the mandrel”).
Therefore, it would have been obvious to one having ordinary skilled in the art, before the effective filing date of applicant’s claimed invention, to have modified AAPA, by using a vacuum reforming mechanism, as suggested by Konzal, in order to come up with two-piece container with seals free of channel area leaks (column 2, lines 11-13).
Regarding claim 2: Konzal discloses that the second mechanized arrangement includes a set of rotary turrets having mandrels for receiving the base container and transferring the base container to stations at which the connecting elements are applied, and at which the overwrap is joined to the side wall of the base container, see for example (Fig. 1; via the shown turrets and mandrel arrangements).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admitted Prior Art) in view of Konzal (U.S. Patent No. 7,686,753) and further in view of Milan (U.S. Patent No. 7,281,650).
AAPA in view of Konzal do not disclose the claimed connecting elements are applied by a radial glue applicator in the form of a heated glue.  However, Milan discloses a similar apparatus, having the connecting elements to be a radial glue applicator, see for example (Figs. 1-5; via the radial applied glue layer 18).
Therefore, it would have been obvious to one having ordinary skilled in the art, before the effective filing date of applicant’s claimed invention, to have modified AAPA, by applying a radial glue layer into the base container, as suggested by Milan, in order to strongly secure the layers together, while maintaining the air between the inner and outer layers (column 2, lines 24-35).
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 5, and 7 have been considered but are moot because the new ground of rejection modified in respect to the latest filed amendments. 
Applicant argues that the applied art uses a vacuum to hold the film into the mandrel, not as claimed to apply a vacuum to the overwrap.  The Office as set forth above believes that Applicant is referring to some strucutres not clearly supported in the filed disclosure.  Being that said, the Office giving the broadest reasonable meaning to the claimed language, believes that ‘753 do suggest the use of vacuum to hold the wrapper.  Further, the used language is referring to “operable to apply”, which render the followed claimed limitations to be broad and not given much patentable weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731